
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. King of New York
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of the
		  Knights of Pythias.
	
	
		Whereas the Pythians promote cooperation, friendship, and
			 good will to and between all people;
		Whereas the Knights of Pythias is an international
			 fraternity that was founded in Washington, DC, on February 19, 1864, by Justus
			 H. Rathbone and embraces approximately 2,000 lodges in the United States,
			 Canada, and France;
		Whereas the Knights of Pythias was the first American
			 fraternity chartered by an Act of Congress of the United States;
		Whereas the primary goal of the Knights of Pythias is to
			 promote friendship among men and to relieve suffering;
		Whereas the distinguishing principles of the lodges and
			 the entire Knights of Pythias fraternity is friendship, charity, and
			 benevolence;
		Whereas the order began 1 year prior to the termination of
			 the Civil War and its early members believed that it might help to heal the
			 wounds and allay the hatred of civil conflict;
		Whereas President Abraham Lincoln stated, The
			 purposes of your organization are most wonderful; if we could but bring its
			 spirit to all our citizenry, what a wonderful thing it would be;
		Whereas the Knights of Pythias seeks practical application
			 of charitable principles to everyday life for its members;
		Whereas the Knights of Pythias is dedicated to the cause
			 of universal peace and is pledged to the promotion of men of good will as the
			 surest means of attaining it;
		Whereas the Knights of Pythias works with the Boy Scouts
			 of America to assist and reward scouts to further achieve within its
			 organization;
		Whereas Pythians know one way to happiness is through
			 service to mankind;
		Whereas Pythians believe that friendship is an essential
			 ingredient in life;
		Whereas Pythians make benevolence, kindness, generosity,
			 and tolerance a reality in their lives; and
		Whereas Pythians are eager to enhance the communities in
			 which they live: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the goals and ideals of the Knights of Pythias.
		
